                         Case 20-13304-PGH        Doc 60     Filed 04/24/20     Page 1 of 3




           ORDERED in the Southern District of Florida on April 24, 2020.




                                                                 Paul G. Hyman, Jr.,Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                        FORT LAUDERDALE DIVISION

          In re:

          Advanced Power Technologies, LLC,                           Case No. 20-13304-PGH

                Debtor.                                               Chapter 11
          ________________________________/

            ORDER GRANTING EMERGENCY MOTION TO VOLUNTARILY DISMISS CASE
                         AND SHORTEN HEARING NOTICE PERIOD

                   THIS MATTER came before for hearing on April 24, 2020, upon the Emergency Motion

          to Voluntarily Dismiss Case and Shorten Hearing Notice Period (the "Motion") filed by Advance

          Power Technologies, LLC (the "Debtor"). ECF No. 51. The Court having reviewed the Motion

          and being otherwise fully advised in the premises, and for the reasons stated on the record, which

          are incorporated by reference, it is




          {2332/000/00496200}
               Case 20-13304-PGH          Doc 60     Filed 04/24/20     Page 2 of 3




         ORDERED AND ADJUDGED that:

         1.    Pursuant to Federal Rule of Bankruptcy Procedure 9006(c), the notice period for

hearing on the Motion is SHORTENED.

         2.    The Motion is GRANTED as follows.

         3.    This bankruptcy case is DISMISSED WITHOUT PREJUDICE.

         4.    The Debtor forthwith shall pay all statutory fees owing to the Office of the United

States Trustee for the first calendar quarter of 2020.

         5.    The Debtor shall timely file its monthly operating report for the month of April

2020, and timely pay all statutory fees owing to the Office of the United States Trustee for such

month.

         6.    The entry of this Order shall neither negate nor adversely affect any of those rights

and interests given to TBK Bank, SSB ("TBK"), under and in respect to the Court’s Final

Financing Order and the Post-Petition Agreements [ECF No. 45]; including, but not limited to, all

senior and first priority post-petition liens and security interests granted to TBK, and the Debtor’s

prepetition and post-petition monetary and non-monetary obligations to TBK shall remain in full

force and effect post-dismissal. In accordance herewith, TBK shall be entitled to continue

collecting directly from any account debtors all payments made on any accounts.

         7.    All pending motions are DENIED WITHOUT PREJUDICE AS MOOT.




                           [Remainder of Page Intentionally Left Blank]




                                     {2332/000/00496200}
                                                  2
               Case 20-13304-PGH         Doc 60       Filed 04/24/20   Page 3 of 3




       8.      The Court reserves jurisdiction to interpret and enforce this Order, including those

provisions of the Order directing the Debtor to file monthly operating reports and pay statutory

fees owing to the Office of the United States Trustee.

                                                ###

SUBMITTED BY:

Bradley Shraiberg, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for the Debtor
2385 NW Executive Center Drive, No. 300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: bss@slp.law

Bradley Shraiberg, Esq. is directed to serve copies of this Order upon all interested parties and to
file a certificate of service with the Court.




                                    {2332/000/00496200}
                                                 3
